COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-13-00525-CR


Christina Renea Farris a/k/a           §    From the 396th District Court
Christina Renea Escareno
                                       §    of Tarrant County (1279771D)

                                       §    December 19, 2013
v.
                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM